UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4657


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BERNARD O CRANK,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:15-cr-00044-RBH-1)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, Anne Hunter Young,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernard Crank appeals from the district court’s order revoking his supervised

release and imposing an eight-month term of imprisonment. Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious issues for appeal, but questioning whether Crank’s sentence is reasonable.

The Government has declined to file a response. Crank was notified of his right to file a

pro se supplemental brief, but he has not done so. We affirm.

       We review for abuse of discretion a district court’s judgment revoking supervised

release and imposing a term of imprisonment. United States v. Padgett, 788 F.3d 370,

373 (4th Cir. 2015). To revoke supervised release, a district court need only find by a

preponderance of the evidence a violation of a condition of supervised release. 18 U.S.C.

§ 3583(e)(3) (2012). Here, Crank admitted to violating his supervised release conditions

as charged.    Given the nature of the violations, the district court acted within its

discretion in revoking his release.

       We will affirm a sentence imposed after revocation of supervised release if it is

within the prescribed statutory range and is not plainly unreasonable. United States v.

Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006). While a district court must consider the

Chapter Seven policy statements, U.S. Sentencing Guidelines Manual ch. 7, pt. B (2016),

and the statutory requirements and factors applicable to revocation sentences under

18 U.S.C. §§ 3553(a), 3583(e) (2012), the district court ultimately has broad discretion to

revoke supervised release and impose a term of imprisonment up to the statutory

maximum. United States v. Webb, 738 F.3d 638, 640-41 (4th Cir. 2013).

                                            2
      A supervised release revocation sentence is procedurally reasonable if a district

court considered the Chapter Seven advisory policy statements and the § 3553(a) factors

it is permitted to consider in a revocation case. See 18 U.S.C. § 3583(e); Crudup, 461

F.3d at 439-40. A revocation sentence is substantively reasonable if the district court

stated a proper basis for concluding the defendant should receive the sentence imposed,

up to the statutory maximum. Crudup, 461 F.3d at 440. Only if a sentence is found

procedurally or substantively unreasonable will this court “then decide whether the

sentence is plainly unreasonable.” Id. at 439 (emphasis omitted).

      We discern no error in the district court’s decision to impose an eight-month term

of imprisonment. The sentence is within the statutory maximum and the advisory policy

statement range based on Crank’s violations and criminal history. USSG § 7B1.4(a), p.s.

The court adequately stated permissible reasons for the sentence, noting Crank’s repeated

violations of supervised release. The court further stated that it had considered the

§ 3553(a) factors it was permitted to consider in a supervised release revocation

proceeding.

      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal.       We therefore affirm the revocation

judgment. This court requires that counsel inform Crank, in writing, of the right to

petition the Supreme Court of the United States for further review. If Crank requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Crank.

                                            3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4